office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c june cc ita conex-120093-06 number info release date uil 25a the honorable richard g lugar united_states senate washington dc dear senator lugar this letter responds to your inquiry dated date on behalf of ---------------------- ----------she asked whether certain amounts she pays for her children to participate in a high school choir would qualify for an education expense tax_credit the internal_revenue_code provides a tax_credit for certain payments of qualified_tuition_and_related_expenses these credits are available however only for tuition and related expenses at a college university vocational school or other postsecondary educational_institution the credits are not available for tuition and related expenses of a high school student therefore the high school choir expenses --------------described would not be eligible for an education tax_credit ----------------letter also notes that she has reviewed the indiana code for assistance on whether the choir expenses would give rise to any_tax benefits we administer the federal tax code therefore i cannot comment on the eligibility of these expenses under indiana law for an education credit or whether such expenses may otherwise offset liability for indiana income_tax i hope this information is helpful if we can assist you further please contact me or -- -- ------------------------ at -------------------- sincerely robert m brown income_tax accounting associate chief_counsel
